DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 01/27/2022, with respect to the rejection(s) of claim(s) under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caiado de Castro Neto (US 20090306634 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-3, 6, 8-9, 11, 14, 17, 19, 21, 23, 26, 28, 32, 34, 36, 38, 41 and 44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With respect to claims 1-3, 6, 8-9, 11, 14, 17, 19, 21, 23, 26, 28, 32, 34, 36, 38, 41 and 44, is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. 
For example, in claim 1 (and 17 and 32) the Applicant claims “determining, based on the received signal, a classification for the patient”, however, it is unclear how exactly this classification is determined. The Applicant then further claims the “classification for the patient is determined by comparing the received signal with classification data related to reference data taking a form of time-magnitude data trace” but it is not clear what the reference data is or how this effect is being observed. Further in regards to claim 17, it is unclear what the collected data is. 
In claim 2 (and 17 and 32), the Applicant claims “determining a category for the patient based on the effect of the first laser pulse among a plurality of categories, wherein the plurality of categories is based on collected data from a plurality of patients”, but it is not clear what these categories are. The Applicant only describes putting the patient in categories with no real detail about what they are or how they are being determined. 
 	Regarding claims 8-9 (and 23 and 38), the Applicant claims “determining the classification for the patient comprises: computing a similarity metric between the signal and a reference signal; and determining the classification for the patient based on the similarity metric”, but it is unclear what the similarity metric is or what the metric is a measure of. 
	In claim 11 (and 26 and 41), the Applicant claims “determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye”, however, it is not clear how the effects of the laser pulse and the described characteristics of the eye are used together to determine a category. Further clarification and description is needed.  
Regarding claim 14 (and 44), Applicant claims “determining the classification for the patient based on of an average of the first signal and the second signal, or a difference of the first signal and the second signal, or both”, but the steps for determining this classification based on the first and second signals are not given/described by the Applicant.
Finally, regarding claim 28, Applicant claims “compute[ing] a confidence metric for the classification of the patient based on the signal”, but the disclosure doesn’t seem to explain how to determine a confidence metric. 
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-3, 6, 8, 11, 14, 17, 19, 21, 26, 32, 34, 36, 41, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caiado de Castro Neto (US 20090306634 A1) in view of Ban (US 20200253783 A1).
	In regards to claim 1, Caiado de Castro Neto discloses a method to personalize a laser treatment procedure on a patient (Abstract discloses personalizing laser procedures), the method comprising:
applying a first laser pulse to a treatment site of the patient as part of the laser treatment procedure (Par. 0076 discloses a laser device that delivers laser pulses);
in response to the application of the first laser pulse, receiving a signal based on an observation of an effect of the first laser pulse (Fig 13 shows applying the laser pulses [912], then getting patient information [901] before applying and adjusting the second laser pulse [916] see Par. 0164 also);
determining based on the received signal, a classification for the patient (Applicant discloses the classifications are based on how patients respond to past treatments [Par. 0021 of specification]. Par. 0157-0158 and Fig 7-8 of Caiado de Castro Neto show looking at how the patient responds to treatments and storing this response);
adjusting based on the classification of the patient, a remainder of the laser treatment procedure (Fig 13 and Par. 0164 disclose adjusting parameters based on the patient classifications/information); 
and continuing the adjusted remainder of the laser treatment procedure (Fig 13 shows continuing the laser procedure [916])).
Caiado de Castro Neto does not disclose wherein the classification for the patient is determined by comparing the received signal with classification data related to reference data taking a form of time-magnitude data trace. 
However, in the same field of endeavor, Ban discloses an acoustic detector system for laser procedures wherein during the laser procedure acoustic signals (see Par. 0023 of Applicant spec which discloses the time-magnitude data trace can be acoustic or optical signals) are measured and used for classification purposes (the classification being an exposure of radiation to the patient) (Par. 0009, 0011, 0040) for the purpose of accurately measuring an  exposure level of the eye to the therapeutic radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Caiado de Castro Neto and modified them by having the classification based on acoustic signals, as taught and suggested by Ban, for the purpose of accurately measuring an exposure level of the eye to the therapeutic radiation.
	In regards to claim 2, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1, wherein determining the classification for the patient comprises: determining a category for the patient based on the effect of the first laser pulse among a plurality of categories, wherein the plurality of categories is based on collected data from a plurality of patients (Ban discloses classification based on data gathered from the acoustic signals and put into categories in Par. 0040).
In regards to claim 3, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1 wherein adjusting the remainder of the laser treatment procedure (Fig 13 and Par 0164 of Caiado do Castro Neto discloses adjusting the pulses) comprises: adjusting one or more of a number a strength, a timing, a shape, or an energy of remaining laser pulses and/or one or more of a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a completion of the laser treatment procedure (Par. 0164 of Caiado de Castro Neto discloses adjusting the power of the laser beam).
	In regards to claim 6, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1, wherein receiving the signal based on the observation of the effect of the first laser pulse comprises: receiving the signal based on one or more of an acoustic detection, an optical detection, an electromagnetic detection, or an interferometric detection of the effect of the first laser pulse (Ban discloses receiving the signal based on acoustic detection).
	In regards to claim 8, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1, wherein determining the classification for the patient comprises: computing a similarity metric between the signal and a reference signal; and determining the classification for the patient based on the similarity metric (Fig 2 of Ban discloses comparing signals to reference signals for classification).
	In regards to claim 11, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1, wherein the treatment site is a portion of an eye (Par. 0017 of Caiado de Castro Neto discloses the treatment site being a portion of the eye) and determining the classification for the patient (Ban (see claim 1 rejection) discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye (Fig 13 of Caiado de Castro Neto), 
	the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par 0081 of Ban discloses the pressure of the eye).
	In regards to claim 14, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 1 discloses the method of claim 1, wherein the signal is a first signal, the method further comprising: in response to application of a second laser pulse to the treatment site of the patient as part of the laser treatment procedure, receiving a second signal based on the observation of an effect of the second laser pulse (Fig 13 of Caiado de Castro Neto); and determining the classification for the patient based on an average pf the first signal and the second signal or a difference of the first signal and the second signal, or both (Ban, see claim 1)
	In regards to claim 17, Caiado de Castro Neto discloses an apparatus to personalize a laser treatment procedure on a patient (Abstract), the apparatus comprising: 
Sensor (Par. 0080 discloses the sensor) configured to: 
detect an effect of a first laser pulse in response to application of the first laser pulse to a treatment site of the patient as part of the laser treatment procedure; and generate a signal based on the detected effect (Fig 13 shows applying the laser pulses [912], then getting patient information [901] before applying and adjusting the second laser pulse [916] see Par. 0164 also);
and a processor coupled to the sensor (Par. 0086 discloses the processor), the processor configured to: 
receive the signal from the sensor (Par. 0086 and Fig 1D); 
determine an adjustment, based on the classification of the patient, for a remainder of the laser treatment procedure (Fig 13 and Par. 0164 disclose adjusting parameters based on the patient classifications/information); 
and provide the adjustment for the remainder of the laser treatment procedure to one or more of a laser treatment system and a healthcare personnel (Fig 13 shows continuing the laser procedure [916])).
Caiado de Castro Neto does not disclose wherein the classification for the patient is determined by comparing the received signal with classification data related to reference data taking a form of time-magnitude data trace. 
However, in the same field of endeavor, Ban discloses an acoustic detector system for laser procedures wherein during the laser procedure acoustic signals (see Par. 0023 of Applicant spec which discloses the time-magnitude data trace can be acoustic or optical signals) are measured and used for classification purposes (the classification being an exposure of radiation to the patient) (Par. 0009, 0011, 0040) for the purpose of accurately measuring an  exposure level of the eye to the therapeutic radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Caiado de Castro Neto and modified them by having the classification based on acoustic signals, as taught and suggested by Ban, for the purpose of accurately measuring an exposure level of the eye to the therapeutic radiation.
	In regards to claim 19, the combined teachings of of Caiado de Castro Neto and Ban as applied to claim 17 discloses the apparatus of claim 17, wherein the processor is configured to determine the adjustment for the remainder of the laser treatment procedure through adjustment of one or more of a number of remaining laser pulses, a strength of the remaining laser pulses, a shape of the remaining laser pulses, an energy of the remaining laser pulses, a frequency of the remaining laser pulses, a duration of the remaining laser pulses, or a timing of the remaining laser pulses, , or a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a remainder of the laser treatment procedure (Par. 0164 of Caiado de Castro Neto discloses adjusting the power of the laser beam).
	In regards to claim 21, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 17 discloses the apparatus of claim 17, wherein the sensor is configured to detect the effect of the first laser pulse through one or more of acoustic detection or electromagnetic detection, optical detection, or interferometric detection (Ban discloses receiving the signal based on acoustic detection).
	In regards to claim 26, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 17 discloses the apparatus of claim 17, wherein the treatment site is a portion of an eye (Par. 0017 of Caiado de Castro Neto discloses the treatment site being a portion of the eye) and determining the classification for the patient (Ban (see claim 1 rejection) discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye (Fig 13 of Caiado de Castro Neto),
the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par 0081 of Ban discloses the pressure of the eye).
	In regards to claim 32, Caiado de Castro Neto discloses a system to personalize a laser treatment procedure on a patient (Abstract discloses personalizing optical laser procedures), the system comprising: 
a laser device configured to: provide a plurality of laser pulses to a treatment site of the patient as part of the laser treatment procedure (Par. 0076 discloses a laser device that delivers laser pulses);
a sensor (Par. 0080) configured to: 
detect an effect of a first laser pulse at the treatment site in response to application of the first laser pulse by the laser device; and generate a signal based on the detected effect (Fig 13 shows applying the laser pulses [912], then getting patient information [901] before applying and adjusting the second laser pulse [916] see Par. 0164 also);
and a processor coupled to the sensor (Par. 0086 discloses the processor), the processor configured to: 
receive the signal from the sensor (Par. 0086 and Fig 1D); 
determine an adjustment, based on the classification of the patient, for a remainder of the laser treatment procedure (Fig 13 and Par. 0164 disclose adjusting parameters based on the patient classifications/information); 
and provide the adjustment for the remainder of the laser treatment procedure to one or more of a laser treatment system and a healthcare personnel (Fig 13 shows continuing the laser procedure [916])).
Caiado de Castro Neto does not disclose wherein the classification for the patient is determined by comparing the received signal with classification data related to reference data taking a form of time-magnitude data trace. 
However, in the same field of endeavor, Ban discloses an acoustic detector system for laser procedures wherein during the laser procedure acoustic signals (see Par. 0023 of Applicant spec which discloses the time-magnitude data trace can be acoustic or optical signals) are measured and used for classification purposes (the classification being an exposure of radiation to the patient) (Par. 0009, 0011, 0040) for the purpose of accurately measuring an  exposure level of the eye to the therapeutic radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Caiado de Castro Neto and modified them by having the classification based on acoustic signals, as taught and suggested by Ban, for the purpose of accurately measuring an exposure level of the eye to the therapeutic radiation.
	In regards to claim 34, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 32 discloses the system of claim 32, wherein the processor is configured to determine the adjustment for the remainder of the laser treatment procedure through adjustment of one or more of a number of remaining laser pulses, a strength of the remaining laser pulses, a shape of the remaining laser pulses, an energy of the remaining laser pulses, a frequency of the remaining laser pulses, a duration of the remaining laser pulses, or a timing of the remaining laser pulses, or a beam profile, a radiance, an intensity, or an energy of an applied laser beam for a remainder of the laser treatment procedure (Par. 0164 of Caiado de Castro Neto discloses adjusting the power of the laser beam).
	In regards to claim 36, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 32 discloses the system of claim 32, wherein the sensor is configured to detect the effect of the first laser pulse through one or more of acoustic detection or electromagnetic detection optical detection, or interferometric detection (Ban discloses receiving the signal based on acoustic detection).
	In regards to claim 41, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 32 discloses the system of claim 32, wherein the treatment site is a portion of an eye (Par. 0017 of Caiado de Castro Neto discloses the treatment site being a portion of the eye) and determining the classification for the patient (Ban (see claim 1 rejection) discloses the classification and category aspect) further comprises: determining the category for the patient based on the effect of the first laser pulse and a characteristic of the eye (Fig 13 of Caiado de Castro Neto),
the characteristic including one or more of a size of the eye, an elasticity of the eye, a pressure of the eye, a fluid content of the eye, a location of a photoceptor cell at the treatment site, a position of the photoceptor cell at the treatment site, a type of the photoceptor cells at the treatment site, an amount of melanin at the treatment site, or a content of stem cells near the treatment site (Par 0081 of Ban discloses the pressure of the eye).
	In regards to claim 44, the combined teachings of Caiado de Castro Neto and Ban as applied to claim 32 discloses the system of claim 32, wherein the signal is a first signal and the processor is further configured to in response to application of a second laser pulse to the treatment site of the patient as part of the laser treatment procedure, receiving a second signal based on the observation of an effect of the second laser pulse (Fig 13 of Caiado de Castro Neto); and determining the classification for the patient based on an average pf the first signal and the second signal or a difference of the first signal and the second signal, or both (Ban, see claim 1)
4.	Claims 9, 23, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caiado de Castro Neto and Ban as applied to claims 1, 17, and 32 and in further view of Ebadollahi (US 20120041772 A1).
	In regards to claim 9, the combined teachings of Caiado de Castro Neto and Ban as applied to claims 8, discloses the method of claim 8, except for wherein computing the similarity metric comprises: computing the similarity metric through a dynamic time warping technique or wavelet technique.
	However, in the same field of endeavor, Ebadollahi discloses a patient data predictions device that comprise using a time warping technique and wavelet technique for computing similarities (Par. 0032 and 0034) for the purpose of accurately determining a similarity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Caiado de Castro Neto and Ban and modified them by having the method compute the similarity metric by computing the similarity metric through a dynamic time warping technique or wavelet technique for the purpose of accurately determining a similarity.
	In regards to claims 23 and 38, the combined teachings of Caiado de Castro Neto and Ban as applied to claims 17 and 32 respectfully, discloses apparatus [system] of claim 17 [32], wherein the processor is further configured to: compute a similarity metric between the signal and a reference signal; and determine the classification for the patient based on the similarity metric (Fig 2 of Ban). The combined teachings do not disclose using a time warping or wavelet technique.
	However, in the same field of endeavor, Ebadollahi discloses a patient data predictions device that comprise using a wavelet technique or time warping technique for computing similarities (Par. 0032 and 0034) for the purpose of accurately determining a similarity.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Caiado de Castro Neto and Ban and modified them by having the method [system] compute the similarity metric by computing the similarity metric through a wavelet or time warping technique for the purpose of accurately determining a similarity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 May 2022